Sandler, J. P. (concurring).
In sustaining the order of Special Term granting plaintiff’s motion for a preliminary injunction, the court’s opinion relies in large part upon a group of Federal court decisions which, commencing with Haelan Labs. v Topps Chewing Gum (202 F2d 866, cert den 346 US 816) have concluded that New York would recognize, separate and apart from the right to privacy embodied in sections 50 and 51 of the Civil Rights Law, a right of publicity, and one that under appropriate circumstances would be descendible. (See Hicks v Casablanca Records & Filmworks, 464 F Supp 426; Price v Roach Studios, 400 F Supp 836; Grant v Esquire, Inc., 367 F Supp 876; Marx Prods. v Day & Night Co., 523 F Supp 485, revd on other grounds 689 F2d 317; see, also, Zacchini v Scripps-Howard Broadcasting Co., 433 US 562.)
In the absence of any authoritative New York decision clearly to the contrary, it seems to me appropriate to give persuasive weight to this carefully considered body of opinions. The basic principles set forth in them seem to me clearly sound, notwithstanding the obvious and serious problem presented in determining the duration in individual situations of the right of publicity after the death of the person whose right has been infringed.
The critical question before us is whether the right of publicity as it has been developed is so closely related to the right sought to be protected in sections 50 and 51 of the Civil Rights Law, that these sections should be deemed to preclude the acceptance of this separate common-law right. As to this issue, I acknowledge some uncertainty as to whether the statutory *221sections, which in terms prohibit the commercial or trade exploitation without consent of a person’s name, picture or portrait, are correctly construed to permit a separate and distinct common-law cause of action on behalf of those whose name and picture have an established commercial value.
Although the court’s opinion is correct that the facts in Wojtowicz v Delacorte Press (43 NY2d 858) presented a different issue, the comment of the Court of Appeals (at p 860) with regard to “judicial relief for invasion of privacy in consequence of unreasonable publicity” raises at least a question as to how the court will ultimately resolve the issue.
I think it possible for the result here reached to be supported on a more limited ground, although one difficult to fit into a familiar legal category, a ground that arises out of what seems to me the unusual use of the name that here occurred. It is surely an unacceptable proposition that the death of a major American dramatist should be regarded as a license to theatre owners to appropriate his name for commercial purposes by affixing it to the name of a theatre.
The untenability of the proposition contended for by the defendant is underlined if one considers the situation that would have been presented if more than one theatre owner had decided to so appropriate the name of Tennessee Williams. The courts would then have been confronted with the unseemly spectacle of a contest to determine the right to use the name of the deceased dramatist between contending parties, neither of whom have a principled right to exploit the name. If the defendant is correct, the Williams name could have been affixed by theatres in every city in this country. Apart from the potential damage to the legitimate commercial interests of the estate, there is in this kind of name appropriation an obvious significant potential for deception and confusion, for the common understanding surely would have been that the use of the name was somehow approved either by the dramatist or those to whom he entrusted his affairs, and that the theatre was in some way associated with his body of work and his dramatic standards.
Looked at in another way, it seems to me clear that if the decision of the Court of Appeals in Roberson v Rochester Folding Box Co. (171 NY 538) had not been responded to by the enactment of sections 50 and 51 of the Civil Rights Law, and that a similar unconsented to use of the Williams name had been undertaken during his lifetime, the courts of this State would never have concluded that the Roberson decision precluded granting relief against this type of name misappropriation. *222Since the statutory sections were enacted to address the problem presented in the Roberson decision, it would be anomalous to conclude that they precluded relief in a situation which surely would have been deemed appropriate for relief in the courts if these remedial statutory sections had not been adopted.
Carro, Milonas and Kassal, JJ., concur with Ross, J.; Sandler, J. P., concurs in a separate opinion.
Order, Supreme Court, New York County, entered on April 12, 1984, unanimously affirmed. Respondent shall recover of appellants $75 costs and disbursements of this appeal.